Citation Nr: 1451347	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-43 632	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral pterygium.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

In April 2012, the Board remanded the issues of entitlement to service connection for left and right knee disabilities, and tinnitus, as well as the issue of entitlement to a compensable evaluation for bilateral pterygium.  In a January 2013 rating decision VA granted entitlement to service connection for tinnitus and a left knee disorder.  As no appeal was filed to that rating decision those issues are not in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (A veteran must separately appeal " downstream " issues regarding ratings and effective dates assigned once a disability is service connected.)  The right knee claim was remanded under doctrine announced in Manlincon v. West, 12 Vet. App. 238 (1999), however, while a statement of the case was issued in January 2013, the Veteran failed to perfect a timely appeal.  Hence, this issue also is not in appellate status.  38 U.S.C.A. § 7105 (West 2002).



FINDING OF FACT

On January 31, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


